Name: Regulation (EEC) No 1174/75 of the Council of 28 April 1975 amending Regulation (EEC) No 2305/70 on the financing of intervention expenditure in respect of the domestic market in beef and veal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7. 5 . 75 Official Journal of the European Communities No L 117/7 REGULATION (EEC) No 1174/75 OF THE COUNCIL of 28 April 1975 amending Regulation (EEC) No 2305/70 on the financing of intervention expen ­ diture in respect of the domestic market in beef and veal THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 729/70 (') of 21 April 1970 on the financing of the common agricultural policy, as last amended by Regu ­ lation (EEC) No 2788 /72 (2 ), and in particular Article 3 (2) thereof ; Having regard to the proposal from the Commission ; Whereas Commission Regulation (EEC) No 1295/74 (3 ) of 22 May 1974 on the processing of beef bought in by intervention agencies, laid down that meat bought in by intervention agencies could be processed into preserved meat ; whereas such processing in certain cases involves transport of the meat the cost of which is borne by the intervention agencies ; Whereas Article 4a of Council Regulation (EEC) No 1302/73 (4 ) of 15 May 1973 laying down general rules for intervention on the market in beef and veal , as supplemented by Regulation (EEC) No 1 729/74 (5 ), lays down that certain transport charges shall be borne by the intervention agencies ; Whereas in both these cases the cost of transport is eligible for financing by the Community through the Guarantee Section of the European Guidance and Guarantee Fund ; whereas Council Regulation (EEC) No 2305/70 (6) of 10 November 1970 on the financing of intervention expenditure in respect of the domestic market in beef and veal , as last amended by Regulation (EEC) No 330/74 ( 7), does not provide for such costs to be taken into account ; whereas it should therefore be amended, HAS ADOPTED THIS REGULATION : Article 1 Article 3 ( 1 ) of Regulation (EEC) No 2305/70 shall be amended as follows : 1 . the word ' frozen ' shall be deleted from subpara ­ graph (h) ; 2 . the following subparagraph shall be added : '( i ) the cost of additional transport incurred in connection with buying in by the intervention agency in accordance with Community rules .' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 23 May 1974 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 April 1975 . For the Council The President M. A. CLINTON (') OJ No L 94, 28 . 4 . 1970 , p. 13 . ( 2 ) OJ No L 295, 30 . 12 . 1972, p. 1 . (3 ) OJ No L 140 , 23 . 5 . 1974, p. 47 . (4 ) OJ No L 132, 19 . 5 . 1973 , p. 3 . (5 ) OJ No L 182, 5 . 7 . 1974, p. 4 . (&lt;&gt;) OJ No L 249 , 17 . 11 . 1970 , p. 1 . ( 7 ) OJ No L 37, 9 . 2 . 1974, p. 5 .